﻿42.	 On behalf of my Government I have the great pleasure to extend to the President my sincere congratulations on his election to the office of the President of the twenty-eighth session of the General Assembly. I welcome him as an eminent representative of  Latin America. I am confident that under his leadership the Assembly will fulfil its task efficiently.
43.	For a long time it has been evident that the situation in the Middle East has been serious and explosive. Once again arms have been resorted to as a means for achieving a solution. The situation in that part of the world is now acute and very dangerous. The outbreak of hostilities may constitute a threat to the international political situation as a whole. I must voice the profound and sincere hope of the Finnish Government that resort to force will be terminated forthwith. It is now the responsibility primarily of the parties concerned and the great Powers to bring about, through peaceful means, a solution based on the provisions of Security Council resolution 242 (1967). In this search for a peaceful solution my Government gives its full support to the efforts and good offices of the United Nations, the Secretary-General and his Special Representative. We believe that this is the only way to secure lasting peace in the area. It is also the way to secure and consolidate the general trend of international detente.
44.	For some years we have in fact witnessed a positive trend, a detente in the international situation. My Government sees detente not as an end in itself but as a means further to improve relations between independent and sovereign States Members of this Organization. A positive development in the relations between the major Powers is a necessary pre-condition for the improvement of the over-all international situation. But genuine detente, in our view, is possible only if the interests of the medium and small size countries, which form the majority of the voice of the United Nations, are also duly taken into account. This Organization is a forum where the interests of the great, medium and small Powers alike can be harmonized. By giving their full support to the United Nations Member States serve not only the interests of the world Organization but ultimately also those of their own.
45.	In the introduction to his report on the work of the Organization [A/9001/Add.l], the Secretary-General has stated that Member States should make a realistic judgement of the Organization's potential and decide on contemporary and imaginative ways in which it can be used to meet the problems it faces. The time is, indeed, ripe to try to translate detente into concrete action in the political as well as in the economic^ and social activities of the United Nations. As a small country pursuing a neutral foreign policy and fully committed to the Charter, Finland supports this approach. In our view the membership should now undertake concerted self-searching to further improve the capacity of this Organization to fulfil its primary functions.
46.	This year we welcome here three new Members, among them both German States. Finland has consistently advocated the application of the principle of universality. The accession of both German States to the United Nations is of vital importance in this respect. In pursuing reconciliation with each other and in committing themselves to the principles of the Charter the two German States have given fresh impetus to our work for peace and security.
47.	The accession of the German States to the United Nations became possible thanks to detente and its impact on developments in Europe. We must guide these developments further towards decreasing political tensions and fear. We must work towards increasing co-operation and mutual confidence on the basis of equality and the right to self-determination. Thus we must also show willingness and make determined efforts towards compromise and conciliation.
48.	The Finnish Government is happy to note that its initiatives, especially the multilateral preparatory talks in Helsinki for the Conference on Security and Co-operation in Europe, have helped to set in motion extensive negotiations covering many sectors. The multiplicity of fields and the working methods applied* which underline the equal rights of all participants, give the Conference depth and strength. They will ensure that detente will not only affect the actions of Governments but will also enrich the lives of individuals. At the same time co-operation in the economic and humanitarian fields will reduce causes for political tension.
49.	The serious commitment of the parties concerned show the existence of a political will to achieve concrete results. Finland expects that the Conference as a part — as an important part — of international and European cooperation will lead to a situation where agreed principles guiding international co-operation and their equal application can be made more effective. We consider the idea of elaborating a method for the peaceful settlement of disputes to be of great importance. We support measures to strengthen confidence and to increase stability. The bilateral and multilateral negotiations on disarmament in Europe — the objectives of which are close to those of the Conference on Security and Co-operation — constitute essential elements in the broader process towards peace and stability on the continent. It is natural, therefore, that these negotiations are also followed with great interest by countries not directly connected with them.
50.	The Finnish Government holds the view that the purposes and principles of the Charter of the United Nations must also be the main guide-line in the efforts to achieve the objectives of the European Conference. The Conference is not directed against any non-participating State or continent. Europe may now see the beginning of a new era of security and co-operation, but we in Europe cannot afford isolation — to withdraw into a citadel of peace and plenty —  while the greater part of mankind still suffers from underdevelopment and over-population.
51.	My Government had hoped that the prevailing international situation would have created favourable conditions for new measures in the field of disarmament. We welcome the recent accord between the Soviet Union and the United States to conclude an early agreement on further limitations of strategic weapons,  including qualitative restrictions. But, to our regret, there has been no real progress in completing the treaties on a prohibition of chemical weapons or a comprehensive test ban. I sincerely hope that the remaining difficulties can be surpassed so that these treaties can be finalized in the near future. A World Disarmament Conference, if well prepared and if all nuclear Powers participate, would permit a universalization of the discussion on the subject. From such a Conference new impetus and new ideas could emerge to the benefit of us all.
52.	My Government has been encouraged by the fact that the method of dialogue and negotiation has successfully been employed in several areas of unrest and tension. We have welcomed the peace agreement on Viet-Nam and hope that an early political settlement can be reached in the whole area of Indo-China. We also welcome the agreement on humanitarian problems concluded between India and Pakistan at Delhi on 28 August 1973. It is our hope that the positive development in the Korean peninsula can continue and that the dialogue between the Korean States can advance.
53.	The Government and the people of Finland have been deeply shocked over the recent developments in Chile. In addition to profound disappointment and sorrow caused by the violent elimination of a legally elected President, we in Finland are seriously concerned at the future of peaceful democratic progress not only in that country but also in a wider context. My Government joins in the appeals of world public opinion addressed to the present regime in Chile that violence should cease. The Government of Finland hopes that a democratic system will be restored in Chile as soon as possible.
54.	Some of our most serious problems are in southern Africa. Finland has consistently advocated that the African peoples should be given the right to self-determination in accordance with the Charter. We reject and condemn the policy of apartheid practised by the Government in South Africa. As the sanctions against the illegal Rhodesian regime have not been successful, we support the efforts of the sanctions committee of the Security Council  to work out realistic measures through which the sanctions could be made fully effective. We firmly urge Portugal to abandon her colonial policy so that the peoples in the territories concerned may be granted their inalienable right to self- determination.
55.	On the question of the law of the sea, we consider it important that the international area of the sea-bed should be exploited for the common good. Furthermore, it is our opinion that in the field of fisheries certain privileges should be given to those coastal States, such as Iceland, whose economy is overwhelmingly dependent on fishing.
56.	International co-operation in the economic, social and human rights fields has reached a scale and intensity unforeseen when our Organization was established. Over the years new problems have emerged, bringing with them the necessity to create corresponding institutions. This development has not always taken place under a systematic or co-ordinated plan. As a result we have today a very complex network of organizations and institutions, without a clearly defined division of responsibilities and work. This does indeed necessitate a reassessment by the membership of how the capacity and potential of the Organization can best be used to meet present and future needs. My delegation believes that the invitation of the Secretary-General for such a reassessment is timely.
57.	This becomes all the more urgent today as the world community is embarking on new ventures of global importance. The new round of multilateral trade negotiations, the reform of the international monetary system, our determination to fight against the threats to our environment, the necessity to achieve a minimum of world food security and the World Population Year prove that the United Nations system is well aware of the challenge and of its own responsibilities. But these problems must be dealt with comprehensively and in an integrated manner.
58.	Our ultimate objective under the International Development Strategy of the Second United Nations Development Decade [resolution 2626 (XXV)] must be to improve the condition of man, of the individual. The implementation of the Strategy is at present under review. One cannot but agree that there is cause for frustration and criticism; but there is still time for determined efforts to bring the Decade to a successful conclusion. The responsibility for mobilizing, guiding and co-ordinating action towards that end rests, inside the United Nations system, with the Economic and Social Council. The Council has recently shown an increasing awareness of this responsibility. My Government will continue to give the Council its full support in that task.
59.	The responsibility for achieving the goals and objectives of the Strategy lies, however, ultimately with the Member States themselves, developing and developed alike. Although the impact of the contribution of a relatively small country cannot be decisive, Finland also has its share of this global challenge. Thus my Government in submitting its budget proposals for next year, has included appropriations for international development assistance which represent an increase of 36 per cent as compared to 1973. In this connexion I can announce that my Government is ready to participate with an increasing share in the replenishment of the resources of the International Development Association decided upon only a few days ago at the Joint Annual Meeting of the International Monetary Fund and the World Bank in Nairobi.
60.	A prerequisite for the attainment of the basic goal of the Strategy — the improvement of the conditions of man —  is that no one should be excluded from the benefits of the development process on any discriminatory grounds, be they of race or of religion, or on any other grounds. It is therefore deplorable that today, 25 years after the adoption of the Universal Declaration of Human Rights, one still has to reaffirm from this rostrum the necessity of eliminating racism and racial discrimination. The Continued existence of systematically exercised racial discrimination in southern Africa and other tragic events in that part of the continent unfortunately prove that we are still far away from the goals of the Charter. My delegation will therefore fully support the launching at this session of the international Decade for Action to Combat Racism and Racial Discrimination.